Atkinson, J.
1. “An administrator can not lawfully sell property held adversely to the estate by a third person, and a deed made by an administrator to land when the same is held adversely to the estate by a third person is void.” Booth v. Young, 149 Ga. 276 (99 S. E. 886).
2. Applying the principle above announced, an administrator’s deed will not support an action of complaint for land instituted by the grantee against a third person, where at the time of the administrator’s sale the land in dispute was held in adverse possession by such third person.
*755No. 5364.
February 17, 1927.
Vernon Elliott and Archibald Blaclcshear, for plaintiffs in error.
E. G. Kalbfleisch and H. A. Woodward, contra.
3. The court erred, under the pleadings and evidence in this case, in overruling the motion for a nonsuit.

Judgment reversed.


All the Justices concur.